--------------------------------------------------------------------------------

Exhibit 10.1



ARTEMIS THERAPEUTICS INC.
 
UNSECURED PROMISSORY NOTE
 
Principal Amount: USD $______
 
Original Issuance Date: May 15, 2019
 
FOR VALUE RECEIVED Artemis Therapeutics Inc., a Delaware corporation (the
"Company"), promises to pay to _________ ("Holder"), the principal amount of
________ dollars (USD $______) together with all accrued but unpaid interest, or
such lesser amount as shall equal the then outstanding principal amount hereof
together with all accrued but unpaid interest thereon, payable on June 30, 2021
(the "Maturity Date").
 
The following is a statement of the rights of the Holder of this promissory note
(the "Note") and the conditions to which this Note is subject, and to which the
Holder, by the acceptance of this Note, agrees:
 
1.          Interest.
 
     (a)          Interest shall accrue on the original Principal Amount of this
Note from the Original Issuance Date through the Maturity Date at the rate of
six percent (6%) per annum, except as set forth herein in connection with an
Event of Default (as hereinafter defined).


     (b)          From and after the Maturity Date or upon the occurrence and
during the continuance of an Event of Default (as hereinafter defined) that is
not remedied within the applicable cure period, interest shall accrue on the
unpaid principal balance during any such period at an annual rate  equal to
seven percent (7%) plus the interest rate set forth in Section 1(a) herein
("Default Rate"), provided, however, in no event shall the Default Rate exceed
the maximum rate permitted by law. The interest accruing under this subsection
(b) shall be immediately due and payable by the Company to the Holder upon
demand and shall be additional indebtedness evidenced by this Note.


     (c)          Interest on this Note shall be calculated on the basis of a
365-day year and the actual number of days elapsed in any portion of a month in
which interest is due. If any payment to be made by the Company hereunder shall
become due on a Saturday, Sunday or a legal holiday on which banks are
authorized or required to be closed for the conduct of commercial banking
business in the United States, such payment shall be made on the next succeeding
business day and such extension of time shall be included in computing any
interest in respect of such payment.


    (d)         Notwithstanding anything to the contrary contained herein, in no
event shall this or any other provision herein permit the collection of any
interest which would be usurious under applicable law.  If under any
circumstances, whether by reason of advancement or acceleration of the maturity
of the unpaid principal balance hereof or otherwise, the aggregate amounts paid
under this Note shall include amounts which by law are deemed interest and which
would exceed the maximum rate permitted by law, the Company stipulates that
payment and collection of such excess amounts shall have been and will be deemed
to have been the result of a mistake on the part of both Holder and the Company
or the holder of this Note, and the party receiving such excess payments shall
promptly credit such excess (only to the extent such payments are in excess of
the maximum rate) against the unpaid principal balance hereof and any portion of
such excess payments not capable of being so credited shall be refunded to the
Company.
 

--------------------------------------------------------------------------------

2.          Event of Default.
 
  (a)          For purposes of this Note, an "Event of Default" means:
 
  (i)           the Company shall default in any payment of principal and/or
accrued interest on this Note within ten (10) business days following the date
upon which the relevant payment is due under this Note; or
 
  (ii)          the Company shall (a) become insolvent; (b) admit in writing its
inability to pay its debts generally as they mature; (c) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; or (d)
apply for or consent to the appointment of a trustee, liquidator, receiver or
similar official for it or for a substantial part of its property or business;
or
 
  (iii)         a trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or
 
  (iv)        any governmental agency or any court of competent jurisdiction at
the insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within sixty (60) days thereafter; or
 
  (v)          bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings, or relief under any bankruptcy law or any law for the
relief of debt shall be instituted by or against the Company and, if instituted
against the Company shall not be dismissed within sixty (60) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding.
 
  (b)        Upon the occurrence of an Event of Default, the entire unpaid and
outstanding indebtedness due under this Note shall be immediately due and
payable following notice by the Holder (save for an Event of Default under
sub-section (iii) or under subsection (v) if instituted by the Company, in which
such case no prior notice will be required), and the Holder shall be able to
undertake any and all remedies available to it under this Note and applicable
law.
 
  (c)        As soon as possible and in any event within two business days after
the Company becomes aware that an Event of Default has occurred, the Company
shall notify the Holder in writing of the nature, extent and time of and the
facts surrounding such Event of Default, and the action, if any, that the
Company proposes to take with respect to such Event of Default.
2

--------------------------------------------------------------------------------

3.          Miscellaneous.
 
      (a)        Loss, Theft, Destruction or Mutilation of Note. Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note and delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company and, in the case of
mutilation, on surrender and cancellation of this Note (or what remains
thereof), the Company shall execute and deliver, in lieu of this Note, a new
note executed in the same manner as this Note, in the same principal amount as
the unpaid principal amount of this Note and dated the date of this Note.
 
  (b)        Payment. All payments under this Note shall be made in United
States Dollars no later than 5:30 pm, Eastern Time, on the date on which such
payment is due, by wire transfer of immediately available funds to the account
identified by the Holder.


  (c)        Waivers. The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
  (d)        Waiver and Amendment. Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against
which enforcement of the same is sought.
 
  (e)        Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served or (ii)
transmitted by hand delivery, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice.  Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:


If to the Company, to:


Artemis Therapeutics Inc.
18 East 16th Street, Suite 307
New York, NY 10003
Attention: Chief Financial Officer


                  If to the Holder: [_______]
3

--------------------------------------------------------------------------------

               

  (f)         Expenses; Attorneys’ Fees. If action is instituted to enforce or
collect this Note, the Company undertakes to pay or reimburse all reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, incurred by the Holder in connection with such action.
 
  (g)        Successors and Assigns. This Note may be assigned or transferred by
the Holder with the written consent of the Company, and this Note may be
assigned or transferred by the Company with the written consent of the Holder. 
Subject to the preceding sentence, the rights and obligations of the Company and
the Holder of this Note shall be binding upon and benefit the successors,
permitted assigns, heirs, administrators and permitted transferees of the
parties.  Upon assignment hereof, in whole or in part, the Company shall execute
and deliver, in lieu of this Note, a new note or notes executed in the same
manner as this Note, in the same principal amounts as the unpaid principal
amounts of this Note as so assigned, or retained, as the case may be, dated the
date of such assignment.
 
  (h)        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising on the part of either party, any right, option, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, option, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, option, remedy, power or privilege.  The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, options, remedies, powers and privileges provided by law.
 
  (i)         Severability. If any term or other provision of this Note is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Note shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Note so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
  (i)         Construction. Each party hereto acknowledges and agrees it has had
the opportunity to draft, review, and edit the language of this Note and that no
presumption for or against any party arising out of drafting all or any part of
this Note will be applied in any dispute relating to, in connection with, or
involving this Note.  Accordingly, the parties hereto hereby waive the benefit
of any rule of law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.
 
  (j)         Governing Law; Jurisdiction.  This Note shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. The parties to this Note irrevocably submit to
the exclusive jurisdiction of the competent courts of the State of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Note and the transactions contemplated hereby. The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non-conveniens.  THE COMPANY AND
HOLDER WAIVE TRIAL BY JURY.  The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Note by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.
 
[Signature page follows]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 

 
ARTEMIS THERAPEUTICS INC.
         


By:
/s/        Name       Title          

 
[Company signature page to Promissory Note]
5

--------------------------------------------------------------------------------

Receipt acknowledged:
 
Name of Holder:
____________
 
By: __________________________
 
Name:
 
Title:
 
[Holder signature page to Promissory Note]


6

--------------------------------------------------------------------------------